MAGILL, Circuit Judge,
dissenting.
I respectfully dissent. I believe the majority fails to give appropriate weight to two fundamental questions: was the CU-7 device defective (in design or manufacturing) and were Searle’s warnings concerning the risk of perforation inadequate? I am not persuaded that the Hills made a showing of any defect. Nor did they establish that Searle failed to give warnings concerning the injury that Mrs. Hill suffered. Therefore, I would affirm the district court’s granting of Searle’s motion for summary judgment.
In The Law of Torts, the chapter on products liability begins as follows:
*1072Products liability is the name currently given to the area of the law involving the liability of those who supply goods or products for the use of others to purchasers, users, and bystanders for losses of various kinds resulting from so-called defects in those products.
Prosser, William L., The Law of Torts, 677 (1984) (emphasis added).
Professor Prosser later defines the term “defect:”
A product is defective as marketed in the kind of way that makes it unreasonably dangerous for any of the following reasons: (1) a flaw in the product that was present in the product at the time the defendant sold it [i.e., a manufacturing defect]; (2) a failure by the producer or assembler of a product adequately to warn of a risk or hazard related to the way the product was designed; or (3) defective design.
Id. at 695.
In light of these elementary principles, I find the majority’s conclusion perplexing. The record is devoid of evidence that the interuterine device that injured Mrs. Hill was defective. The majority state that “Searle should bear the risk of injury * * * if the Hills prove that [the CU-7] is defective and unreasonably dangerous,” Maj. op. at 1069, but then concludes that the company must bear the loss despite the Hills’ failure to identify any defect. In fact, their expert witness (Dr. Reynolds) testified that Searle had done nothing wrong in its manufacturing and distribution of the device. See Appendix, Yol. I, Exhibit E at 000112-13. Dr. Davidson appears to have agreed with that assessment, adding that he considered the CU-7 safe and effective. See id., Exhibit D at 000054.1
The Hills’ arguments that Searle failed to provide adequate warnings are equally uncompelling. Both doctors testified that the labelling and physician warnings were adequate to warn Mrs. Hill’s doctors of the risk of perforation. Likewise, they both testified that Searle’s patient booklet was adequate to apprise patients of the risk of perforation. The Hills’ contention that Searle should have provided warnings directly to Mrs. Hill contravenes clearly established (and nearly universally applied) precedent indicating that a pharmaceutical manufacturer’s duty to warn runs only to the prescribing doctor. I see nothing indicating that this doctrine should not apply with full force to all prescription pharmaceutical products, including IUDs.
Finally, I disagree with the majority’s conclusion that Arkansas would have adopted the “Reyes" warnings test from the Fifth Circuit. I believe Judge Roy reached the correct conclusion in the district court: Arkansas would have applied the learned intermediary rule.
In light of the foregoing considerations, I would affirm. Summary judgment for Searle should have been affirmed because the CU-7 was not defective in design or manufacturing and because Searle gave adequate warnings.

. Dr. Davidson was Mrs. Hill’s inserting physician. Dr. Reynolds was her treating physician. Dr. Reynolds elaborated on his view of Searle’s conduct, adding that Searle was not negligent in any way in connection with the manufacture, sale, or distribution of the CU-7.